 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GINA MEDINA CARRANZA,                              Case No. 1:19-cv-00031-SAB

12                  Plaintiff,                          ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13           v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF No. 4)
15                  Defendant.

16

17          Gina Medina Carranza (“Plaintiff”) filed the complaint in this action on January 7, 2019,

18 challenging the denial of her application for disability benefits pursuant to the Social Security

19 Act.. (ECF No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an
20 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2) On January

21 9, 2019, an order was filed finding that Plaintiff’s application was not sufficient to determine if

22 she was entitled to proceed in this action without prepayment of fees and requiring a long form

23 application to be filed.      (ECF No. 3.)   On January 17, 2019, Plaintiff filed a long form

24 application to proceed without prepayment of fees in this action. (ECF No. 4.) Plaintiff’s

25 application demonstrates entitlement to proceed without prepayment of fees.

26 ///
27 ///

28 ///


                                                    1
 1          Plaintiff is hereby directed to paragraph 1 of the scheduling order to be issued in this

 2 action, which directs that the summons and complaint shall be served within 20 days of the

 3 filing of the complaint. Plaintiff shall promptly file proof of service with the Court upon

 4 completion of service.

 5          Accordingly, IT IS HEREBY ORDERED THAT:

 6          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 7          2.      The Clerk of Court is DIRECTED to issue a summons; and

 8          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 9                  summons, and this order upon the defendant if requested by the plaintiff.

10
     IT IS SO ORDERED.
11

12 Dated:        January 18, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
